The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to Applicant’s submission filed on 26 March 2020.     THIS ACTION IS NON-FINAL.

Status of Claims

Claims 1-20 are pending.
Claim 19 is rejected under 35 U.S.C. 101 for being directed to transitory signal.
Claims 1-20 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
There is no art rejection for claims 1-20.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Non-Statutory Subject Matter
Claim 19 is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because it could be transitory signal.

Judicial Exception
Claims 1-18, 20 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
 (Independent Claims) With regards to claim 1 / 20, the claim recites a method / system, which falls into one of the statutory categories.
2A – Prong 1: Claim 1  / 20, in part, recites 
 “A … method for selecting a dataset from given datasets for updating an artificial intelligence module (AI-module), the given datasets comprising each an input dataset and a corresponding output dataset, the method comprising: … determining a metric of each given dataset, the metric of each given dataset being dependent on a level of membership of the respective given dataset to one of the clusters and a distance of the respective given dataset to a centroid of the same one of the clusters; and selecting at least one of the given datasets from the given datasets for updating the AI- module on the basis of a comparison of the metrics of the given datasets” (mental process), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting generic computing elements, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the generic computing component (e.g., computer system, computer processor to execute program stored on  computer readable media),  “determining”, “selecting” in the limitation citied above could be performed by a human mind with possible aid of paper & pen and/or calculator (e.g., a human statistical data analyst could obtain and select data to establish and/or update data models), see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 / 20 recites the additional elements: (a) using generic computer elements (like a computer to execute stored program); (b) “obtaining values of parameters for defining different clusters of the given datasets …” (insignificant extra solution activity, MPEP 2106(g)).  For (a), these computer components are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  For (b), these steps are insignificant extra solution activity, like mere data gathering and output, MPEP.2106.05(g).  Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Claim 1 / 20 is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware processors is WURC, hence does not add anything significant to the abstract idea. The claim is not patent eligible.
 (Dependent claims) 
Claims 2-18 are dependent on claim 1 and include all the limitations of claim 1. Therefore, claims 2-18 recite the same abstract ideas. 
With regards to claims 2, the claim recites further limitation “determining a metric of each cluster, the metric of each cluster being dependent on a distance of a centroid of the respective cluster to other centroids of the clusters; selecting at least one of the clusters from the clusters on the basis of the metrics of the clusters; and determining the metric of each given dataset, the metric of each given dataset being dependent on the level of membership of the respective given dataset to the selected cluster and the distance of the respective given dataset to the centroid of the selected cluster”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting computing elements, nothing in the claim element precludes the step from practically being performed in the mind.  The claim is not patent eligible.
With regards to claims 3, the claim recites further limitation “determining a set of metrics for each given dataset, each metric of the set of metrics of the respective given dataset corresponding to one cluster of a subset of the clusters, each metric of the set of metrics of the respective given dataset being dependent on the level of membership of the respective given dataset to the corresponding cluster and the distance of the respective given dataset to a centroid of the corresponding cluster; and selecting at least one of the given datasets from the given datasets for updating the AI- module on the basis of a comparison of the set of metrics of the given datasets”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting computing elements, nothing in the claim element precludes the step from practically being performed in the mind.  The claim is not patent eligible.
With regards to claims 4-8, the claim recites further limitation “generating the values of parameters for …”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting computing elements, nothing in the claim element precludes the step from practically being performed in the mind.  The claim is not patent eligible.
With regards to claims 9 / 17, the claim recites additional limitation “obtaining the values of parameters for …”, which is insignificant extra solution activity, like mere data gathering and output, MPEP.2106.05(g).  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.
With regards to claims 10-16, the claim recites further limitation “determining the metric of each cluster .…”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting computing elements, nothing in the claim element precludes the step from practically being performed in the mind.  The claim is not patent eligible.
With regards to claims 18, the claim recites further limitation “wherein the input datasets of the given datasets each comprise a value of an identification parameter and the output datasets of the given datasets each comprise a value of a performance indicator”, described further details on the data to be processed and does not include anything significantly more to the abstract idea.  The claim is not patent eligible.

Art Rejection Analysis

There is no art rejection for claims 1-20.  When reading the claim in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in claims 1-20.   
Regarding the amended independent claim 1, the primary reason for no art rejection is the inclusion of the following specific elements, in combination with the other elements cited, which is not found in the prior art of record:
“…  determining a metric of each given dataset, the metric of each given dataset being dependent on a level of membership of the respective given dataset to one of the clusters and a distance of the respective given dataset to a centroid of the same one of the clusters; and selecting at least one of the given datasets from the given datasets for updating the AI- module on the basis of a comparison of the metrics of the given datasets .…”.
Claims 19-20 are substantially similar to claim 1. The arguments as
given above for claim 1 are applied, mutatis mutandis, to claims 19-20, therefore there is also no art rejection of claim 1 are applied accordingly.
Regarding the dependent claims 2-18 are dependent on claim 1, which include all the limitations of the independent claim 1, therefore there is also no art rejection for claims 2-18.
The followings are references closest to the invention claimed:
Convertino et al., US-PGPUB NO.20160328406A1 [hereafter Convertino] teaches selecting dataset based on predefined metrics.  Convertino does not teaches clustering, metrics for dataset dependent on membership and distance to centroid of clusters, and selecting dataset for updating AI module based on metrics for datasets.
Biswas et al., US-PGPUB NO.20190102675A1 [hereafter Biswas] teaches identifying datasets for machine learning training.  Biswas does not teaches clustering, metrics for dataset dependent on membership and distance to centroid of clusters, and selecting dataset for updating AI module based on metrics for datasets.
Lee et al., “The fuzzy C-means algorithm with fuzzy P-mode prototypes for clustering objects having mixed features”, Fuzzy Sets and Systems 160 (2009) 3590-3600 [hereafter Lee] teaches clustering with membership metrics.  Lee does not teaches clustering, metrics for dataset dependent on membership and distance to centroid of clusters, and selecting dataset for updating AI module based on metrics for datasets.
Harrison et al., US-PGPUB NO.20190331768A1 [hereafter Harrison] teaches training datasets including input - output.  Harrison does not teaches clustering, metrics for dataset dependent on membership and distance to centroid of clusters, and selecting dataset for updating AI module based on metrics for datasets.



Examiner's Note

The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Primary Examiner, Art Unit 2128